State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: March 19, 2015                    518141
________________________________

In the Matter of MARKEITH BOYD,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
PRISCILLA A. LEDBETTER, as
   Director of Temporary
   Release Programs,
                    Respondent.
________________________________


Calendar Date:   January 20, 2015

Before:   Garry, J.P., Rose, Devine and Clark, JJ.

                             __________


     Markeith Boyd, New York City, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Jonathan D.
Hitsous of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (Lynch, J.),
entered November 18, 2013 in Albany County, which, in a
proceeding pursuant to CPLR article 78, granted respondent's
motion to dismiss the petition.

      Petitioner commenced this CPLR article 78 proceeding
challenging the January 2013 denial of his application for
participation in a temporary work release program. The Attorney
General has advised this Court that petitioner has since been
released on parole. Inasmuch as petitioner is no longer
incarcerated and can no longer be aggrieved, this appeal must be
dismissed as moot (see Matter of Shell v New York State Dept. of
Corrections Temporary Release Program, 26 AD3d 537, 537 [2006]).
                              -2-                  518141

     Garry, J.P., Rose, Devine and Clark, JJ., concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court